Title: The Commissioners to C. W. F. Dumas, 10 October 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Dumas, Charles William Frederic


     
      Sir
      Passy, Oct. 10, 1778
     
     We have received yours of the 2d Instant, with the Declaration sign’d by Mr. Van Berikel, and his explanatory Letter to you, which give us much Pleasure, as they show the good Disposition of that respectable Body, the Burgomasters of Amsterdam towards the United States of America, and their Willingness, as far as may depend on them, to promote, between the Republick of the United States Low Countries in Europe and the said States, “a Treaty of perpetual Amity containing reciprocal Advantages with respect to Commerce between the Subjects of the two Nations.” As that Body must be better acquainted than we with the Methods of doing public Business in their Country, and appear to be of Opinion that some previous Steps can be taken by them which may faciliate and expedite so good a Work, when Circumstances shall permit its coming under the Consideration of their HH. MM. we rely on their Judgement, and hereby request they should take those Steps, as explain’d in M. Van Berikel’s Letter. And they maybe assured that such a Treaty will be very agreable to as is above described would at this time meet with no obstacle on the Part of the United States of America, who have great Esteem and Respect for your Nation; and that nothing will be wanting on our Part to accomplish the End proposed. We would only remark, that the Mentioning it in the Declaration as a Thing necessary to precede the Conclusion of such a Treaty that American Independence should be acknowledged by the English, is not understood by us, who conceive there is no more Occassion for such an Acknowledgement before a Treaty with Holland, than there was before our Treaty with France. And we apprehend that if that Acknowledgement were really necessary, or waited for, England would probably might endeavour to make an Advantage of it in the future Treaty of Pacification, to obtain for it some Privileges in Commerce, perhaps exclusive of Holland. We wish therefore that Idea to be laid aside, and that no farther Mention may be made to us of England in this Business.
     We are, Sir, Your most obedient humble Servants.
    